DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 08/13/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) mental processes of 
Claims 1-4 are directed to “a method” (i.e. a process), therefore the claims are directed to one of the four statutory categories (i.e. a process, machine, manufacture, or composition of matter). However the claims are drawn to an abstract idea of “setting a first outer diameter…”, “selecting a population for a thickness value…”, “calculating the critical buckling load…”, and “deriving an optimal ratio…” which are all steps that can occur as mental processes in terms of the process that can be performed in the human mind (including setting, selecting, calculating, deriving) or mere application of scientific principles (as in claim 3 which recites mathematical concepts of “Rankine’s method” and “Euler’s method”). As such, the claims are reasonably understood as “mental processes” which require the following limitations:
Claim 1: “(a) setting a first outer diameter (OD1), a length (L), a set buckling load (F), an end condition factor (n), and a first safety factor (SF1) of the hybrid tube, and setting a material and a modulus of elasticity (E) of the metal tube; (b) selecting a population for a thickness value of the metal tube in a range equal to or less than the first outer diameter (OD1), and calculating a slenderness ratio using the selected population and the length (L) to determine a method for calculating a critical buckling load (PC) of the population; (c) calculating the critical buckling load (PC) and a second safety factor (SF2) of the metal tube for the population by the determined method, and calculating a third safety factor (SF3) of the metal tube closest to the first safety factor (SF1) among the respective calculated second safety factors (SF2); and (d) deriving an optimal ratio between the metal tube and the composite material layer for weight reduction by using a thickness that can reduce the weight of the hybrid tube among thickness values of the metal tube in the population, the thickness values corresponding to the third safety factor (SF3)”


These process steps appear to describe an engineering design process, and all of applicant’s “setting”, “selecting”, “calculating”, and “deriving” steps can all be performed in the human mind, or by a human using a pen and paper”.
For claims 1-4, the judicial exception does not appear to be integrated into a practical application by simply applying the mental processes to a hybrid tube application, but rather merely generally links the use of a judicial exception to a particular technological environment or filed of use.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because applying these mental process steps to a tube application and the mere tangibility of reciting the resulting hybrid tube manufactured from the series of mental processes does not elevate the abstract idea or make the claims significantly more than just applying the mental processes and thus 
MPEP 2106
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980 (quoting Myriad, 569 U.S. at 589, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)).



    PNG
    media_image2.png
    930
    645
    media_image2.png
    Greyscale



In summary:
Step 1: Yes.
Claims 1-4 are method claims (process claims).
	Can analysis be streamlined? No, when viewed as a whole the eligibility of the claim is not self-evident, as only mental process steps are recited.
Step 2A: Yes.
The claims are directed to an abstract idea of mental processes including setting parameters, selecting values, calculating valves, and deriving values.
Step 2B: No.
The claims do not appear to recite additional elements outside of the mental 
process steps that amount of significantly more than the judicial 
exception. Process claims 1-4 do not appear to recite any additional elements 
outside of the preamble and mental process steps.

Conclusion: Claims 1-6 do not appear to be eligible subject matter under 35 USC 101.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        March 25, 2022